Opinión disidente del
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 31 de diciembre de 1974
Disiento. No cuestiono la corrección de aquella parte de la opinión que expone la doctrina general sobre el usufructo de los bienes de los hijos. Discrepo, sin embargo, de su aplicación a los hechos de este litigio. En la opinión del Tribunal se expone que “Considerando la facultad del padre usufructuario legal de una mina cuya explotación conduce a la desmembra-ción de la propiedad y grave erosión de su valor económico, pues la mina no da frutos, da su propia sustancia, surge moderada y sobria la potestad administrativa del padre cuando ejerce su derecho de usufructuario para remover de la finca piedra, tierra y demás productos pétreos que por pre-sentarse en forma más superficial que los minerales, con ex-tensión mucho mayor que éstos, no requieren una técnica com-plicada de explotación ni alcanza el grado de agotamiento del inmueble inevitable resultado de la operación minera.”
Una simple lectura de los Arts. 405 y 406 (1) del Código Civil, en los cuales se funda la opinión del Tribunal para sostener la validez de la actuación del usufructuario, para extraer y vender piedra y tierra para relleno, de una finca *199perteneciente a un menor, demostrará que sus disposiciones se circunscriben a establecer los derechos del usufructuario ex-clusivamente en las minas que pueden existir en el predio usufructuado. No puedo estar de acuerdo con extender la aplicación de lo dispuesto en los mencionados artículos al usu-fructuario de todo un predio de terreno.
Contrario a lo que se expresa por el Tribunal, remover de una finca piedra y tierra indiscriminadamente puede afectar sustancialmente el valor de ésta, ocasionando que resulte in-servible para el mejor uso de acuerdo a su localización. Una parcela de terreno bien localizada, con potencialidades para un desarrollo urbano, puede quedar inservible para este uso, si se extrae de la misma piedra y tierra sin hacer un estudio previo de la topografía y determinar en los sitios que puede extraerse y hasta qué niveles. Igualmente, una finca agrícola puede quedar inservible para este uso si al extraerse la tierra se elimina toda la capa vegetal. La explotación de una mina es diferente, pues posiblemente el único uso que tiene esa por-ción de la finca donde está ubicada la mina es ése. Es inte-resante apuntar que se ha criticado la norma establecida por los citados artículos para el usufructo de minas ya que puede ocasionar la destrucción de la cosa objeto del usufructo. Val-verde, hace mención a lo dispuesto por el Código Alemán que requiere un plan de explotación previo para evitar la destruc-ción de las minas. Afirma que “este criterio o solución al problema es muy racional; mediante el plan estudiado por personas competentes puede salvarse la sustancia y no des-truirse la cosa objeto del usufructo” pasando entonces a expre-sar que “nuestro código mantiene un criterio poco fundado . . . .” Valverde, Tratado de Derecho Civil Español, Tomo 2, pág. 432 (4ta. ed.). Si éste es el criterio en cuanto a minas, no puedo comprender la sabiduría de la norma establecida por el Tribunal al extenderlo a todo un predio de terreno por interpretación judicial.
*200Por lo anteriormente expresado es que entiendo que la extracción de tierra de una finca puede, en ciertos casos, cons-tituir un gravamen y que debe acudirse al tribunal para que éste pueda determinar las condiciones bajo las cuales es más conveniente para el menor la extracción del relleno.

 Articulo 405
“No corresponden al usufructuario de los predios que existan minas los productos de las minas, a no ser que expresamente se le concedan en el título constitutivo del usufructo, o que sea universal.
“Podrá, sin embargo, el usufructuario extraer piedras, cal y yeso de las canteras para reparaciones u obras que estuviere obligado a hacer, o que fueren necesarias, en la finca usufructuada.” Artículo U06
“Sin embargo de lo dispuesto en el artículo anterior, en el usufructo legal podrá el usufructuario explotar las minas existentes en los predios, haciendo suyas la mitad de las utilidades que resulten, después de rebajar los gastos, que satisfará por mitad con el propietario. . . .”